Title: To Benjamin Franklin from Vicq d’Azyr, 6 September 1782
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur.
6 7bre. 1782.
La société Royale de médecine à laquelle j’ai Communiqué le Billet qui m’a été ecrit en Votre nom, a été d’autant plus fachée, d’etre privée de la satisfaction de Vous posséder à sa séance publique que c’est une indisposition qui en a été la Cause. Elle m’a chargé de Vous témoigner toute la part qu’elle y prend et elle desire bien sincèrement qu’elle n’ait point de suites facheuses.
Je joins ici le programe des prix proposés dans son assemblée publique et un exemplaire des réflexions qu’elle a publiées Sur une maladie epidémique qui Vient de Regner dans le haut Languedoc.
Je Suis avec le plus profond Respect Monsieur Votre très humble et très obeissant serviteur
Vicq DAZYR
M franklin
 
Notation: Vic d’Azir 6. 7bre. 1782.
